Citation Nr: 0834248	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claim of 
entitlement to TDIU.  The veteran disagreed with this 
decision in August 2005.  He perfected a timely appeal in 
January 2006 and requested a Board hearing.  A 
videoconference hearing was held in August 2008 in front of 
the undersigned Acting Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  The 
veteran is service connected for acromioclavicular separation 
of the right shoulder which is rated as 20 percent disabling.  
Therefore, he does not meet the criteria of the regulation.

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2007).

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991). In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The United States Court of Appeals for Veterans Claims 
("Veterans Court") has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

The veteran was scheduled for VA examination in May 2008 but 
failed to report.  

At his August 2008 videoconference hearing, the veteran 
testified that he has been unemployed since 1996 or 1997 due 
to his service connected right shoulder disability.  He 
testified that he worked installing elevators and had to 
leave his job due to the severity of his right shoulder 
disability.  He further testified he had not been able to 
secure additional employment since then on a long-term basis 
as his shoulder prevented him from continuing in the jobs he 
was able to secure.  Finally, he testified he did not receive 
timely notice of the May 2008 VA examination because he was 
homeless and did not get his mail on time.  He stated that he 
was willing to attend a VA examination and provided his 
current mailing address on the record.

The duty to assist includes providing a thorough and 
contemporaneous medical examination especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, VA 
may not reject a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, the Veterans Court specifically stated that VA has a 
duty to obtain an examination and an opinion on what effect 
the service-connected disability had on his ability to work.  
Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538.  

Although the veteran failed to report for VA examination 
scheduled in May 2008 to determine the effect of his service 
connected acromioclavicular separation of the right shoulder 
on his employability, the Board finds that the veteran has 
presented good cause for his failed to report.  Thus, on 
remand, the veteran should be scheduled for another VA 
examination.

If, and only if, the VA examiner determines that the 
veteran's service-connected right shoulder disability 
prevents him from securing and maintaining substantially 
gainful employment, then the Board directs the RO/AMC to 
refer this claim to the Director, Compensation and Pension 
Service, for consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 4.16(b). See 38 
C.F.R. § 4.16(b) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the impact of his service-connected 
acromioclavicular separation of the 
right shoulder on his employability.  
Notice of this examination should be 
sent to the veteran's current mailing 
address of record.  A copy of the 
examination notice letter should be 
included in the claims file.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran is unable to secure or 
maintain substantially gainful 
employment solely as a result of his 
service-connected right shoulder 
disability.  The examination report 
must include a complete rationale for 
all opinions and conclusions expressed. 

2.  If, and only if, the examiner 
concludes that the veteran's service-
connected right shoulder disability 
prevents him from securing or 
maintaining substantially gainful 
employment, then the RO should refer 
the veteran's claim of entitlement to a 
total disability rating based on 
individual unemployability (TDIU) on an 
extraschedular basis to the Director, 
Compensation and Pension Service, 
pursuant to the provisions of 38 C.F.R. 
§ 4.16(b).  The claims file must be 
provided for review.  All applicable 
laws and regulations should be 
considered.  A copy of any decision(s) 
by the Director, Compensation and 
Pension Service, must be included in 
the claims file. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

